  Case 21-10825-KHK               Doc 19-4 Filed 06/02/21 Entered 06/02/21 17:45:54                                  Desc
                                   Exhibit(s) Attachment Page 1 of 3




  6003 EXECUTIVE BLVD.
                                                  Blwlw                                             IIIOO T}.IREL CHOPT ROAD
  surrE r0r                                        BWW I,AWCROI.JP, t,LC                                             SUTTE 240
  ROCKVIIIE, MD 20852                               ATTORNEYSAT LAW                                     RICIIMOND, VA23229
  (30 r ) 96 I -6555 (I''HONE)                                                                          (804) 2824463 (PHONE)
                                                      www,bww-law.conr
  (301) e6r -6545 (FACSTMTLE)                                                                      (804) 282{541 (FACSTMTLE)




                       THIS IS A COMMUNTCATION FROM A DEBT COLLECTOR

  Novcmber 30, 2018

  VIA FIRST CLASS MAIL AND CERTIFIED MAIL


           RE:      NOTICE OF FORECLOSURE SALE
                    Property: 440 Belmont Bay Drive, Udt 317, Woodbridge, VA22l9l
                    Grantor(s): Herbert Williams, Jr.
                    OurFileNo.: VA-332436

  Dear Sir or Madam:

  This notice is sent to you on behalf of the party secrred by the l)eecl of Trust.

  Pursuant to the ternrs of a Deed of Trust which encumbers the Property, the Property will be offered for
  sale by Equi{ Trustees, LLC at a public auction on December 19,2018 at 09:00 AM in the fr,ont of the
  Circuit Court building for Prince Williarn County, 931 I Lee Avenue, Manassas, Virginia. Copies of the
  advertisement of sale and the instrument appointing Equity Trustees,                    LLC as substitute tnrstee under
  ths Deed ofTrust are enclosed.

  Sincerely,

  BWW Law Group, LLC

  Enclosure




ffi      "Tlris is a comtnunication from a debt collector and any information obtained may be used for that

                                                                                                                      EXHIBIT
                                                      93]   4,81 00 I 1   7009808208? s

                                                                                                                          q
  Case 21-10825-KHK            Doc 19-4 Filed 06/02/21 Entered 06/02/21 17:45:54                         Desc
                                Exhibit(s) Attachment Page 2 of 3




                                                                                               BWW# VA-332436-l


  TRUSTEE'S SALE OF 440 BELMONT BAY DRIVE,IINIT 3I7, WOODBRIDGE, VA22I9I.IN
  cxecution of a certain Deed of Trust dated August 10, 2005, in the original principal amount of
  $512,000.00 recorded in ths Clc*'s Office, Circuit Court for Prince William County, Virginia as
  Instrument No..2005081 10136236 . The undersigned Substitute Trustcc will offer f<rr salc at public
  auction in the front of the Circuit Court building for Prince Wlliam County, 9311 Lee Avenue,
  M&nnssas, Virginia on Decemtrer 19, 2018, at 9:00 AM, the properfy describcd in said Deed of Trust,
  locatcd at the above address, and nrore particularly described as follows: CONDOMINIUM UNIT 317,
   HARBOR POINT EASTAT BELMONT I]AX A CONDOMINIUM, AND THE LIMITED COMMON
   ELEMENTS APPURTENANT THERETO, INCLUDINC COMMON ELEMENT PARKINC
   SPACE(S), P-6 & P-7 AND COMMON ELEMENT STORAGE 25 &3D, ESTABLISHED By
   CONDOMINIUM INSTRUMHNTS RECORDED ON JUN,E 2,20A4 AS INSTRUMENTNUMBER
   200406020092344, WITH PLAT RECORDED AS INSTRUMENT NUMBER 20MA602A092345,
   AND ANY SUPPLEMENTAL DECLARATIONS AND/OR AMENDMENTS RECORDED
   SUI}SEQUENT THERETO, AMONC THE LAND RECORDS OF PRINCE WILLIAM COLTNTY
   ViRCtNIA. TERMS OF SALE: ALL CASH. Abidder's dcposit of ten percent (10%) of the sale price
   or ten percent (10%) of the original principal balance of the subject Deed of Tnrst, whichever is lower,
   in the fbrm of cash or certified firnds payable to the Substitute Trustee nust be prcsent at thc tirne of the
   sale. The balance of the purcliase price will be due within fifteen ( I 5) days of salc, othe rwise
   Purchaser's deposit may bc forfcited to Tniste$. Time is of the essencc. lf the sale is sst aside for any
  rea$on, thc Purchaser at the sale shall be entitled to a return of the deposit paid. The Purchaser may, if
  provided by the terms of the Trustee's Mcmorandunr of Foreelosure Sale, be entitled to a $50
  cancellation fee from the Substitute Trustee, but shall have no further recourse against the Mortgagor,
  th* Mortgagee or the Mortgagee's attorney. Additional terms to bc announcecl at the sale. A fonn copy
  of thc Trustee's msmorandum of'foreclosure sale and contract to purchase real properfy is available for
  viewing at wwwbwr.vsales.com. This is a communication fronr a debt collector and any information
  obtained will be used for that purpose. The sale is subject to seller confirmation. Substitute Trustcc:
  Equity Trustees, LLC, 2l0l Wilson Blvd., Suite 1004, Arlingfon, VA222Al. For morc information
  contacL BWW Law Group, LLC, attorneys for Equity Trustees, LLC,6003 Executive Blvd, Suite l0l,
  Rockville, MD 20852,301-961'6555, website: www.bwwsales.com. VA-332436-1.




ffi
     Case 21-10825-KHK                    Doc 19-4 Filed 06/02/21 Entered 06/02/21 17:45:54                                         Desc
                                           Exhibit(s) Attachment Page 3 of 3




          FREPARSD BY / PLEASE REI:URN TO                                                                    BWIV#: VA-33?436
          B\1 W Law Group, LLC
          6003 Executive tslvd, Suite |01
          Rockville, MD ?085?

          Tax ID: 8{92-53-3957.03
          Tax lD shown ou DOT: l?0844

                                                APPCIINTIIIENT   OfI   T'S!iT!NJTA TBUITI       E

          U.S. I}AI;I( NA'NC}NAL ASSOCIATION, AS I'IIUSTEE FOR RESIDENTIAL ASSET SECURIIIES
          coRpoRATloN, HoME CIQull'y l\,roRTcAGe ASSET-BACKED PASS-THROUCH CERTIFICATES,
                                                                                          'fru$e$(5) as Tru$tee(s), snd docs also
          SERIES ?005-AI{1,3, GRANTOR herein, does hcrcby rcrnove thc Original
          hereby remove    any  subsritule truste& or tnrstecs who may have been   previou$ly  appointsd in plact of the Original
          Trusree(s), arrd h*reby appoints DQull'Y TRUSTEES, LLC. a Virginia lirnited li*ility company' as Substitilte
          'Irusre6/GRANTE[ whose place of business is 2l0l Wilson Blvd., Suirc 100"{, Arlington. VA 22301' This
          appointmerrt is nrutle under thc August 10. ?005 Deed of Trust conveying rhe resl propeily known es 440_Belmont
          tiay Drivu, Unit ll7, Woodbridge- VA 2?191 and $xscuted by Herbert \I'ILLIAMS, JR, (identified herc as
          6I{ANTOR(S) lor recortlaricrr purposes), in *hich MORTCAGE ELECTRONIC RECISTRATION SYSTEMS'
          lNC,, as nominee for Accrcdite{ [{ome Lcnrters, Inc. its successors and aesigns, is named origirral beneficiary and
          COMMONWEALTI.I TRUSTI,ES, LLC os original trustee, end rccordsd cl Instrumenl ltJo. 3005081l0116216                      il
          rh* land reeords of the f,rince Williom Counry Citaltit Court Clcrk.s Office ("Deed of Trust"), Said Suhstitxe
          'Irus{ee shall, in accordanse with the pruvisions of iaitl Deed of 'f'rusi, succeed to all the titlc, powers ond duties
                                                                               'l'rust uld by applicoble law.
          c.onlbned upnn tbe Origintl Tnrrtee(s) by the terrns of said Deed of

                     jd$l 6
          DA'I'ED:
                                        -                        OCWEN Loan Sen'icing, l"LC, as Atlorney-in-fact
                                                                 for Nerv Penn F'insncinl. l.LC dlbla Shellpoint
                                                                 I4ortgoge Servicing By its anr:rncy in fect for U.S'
                                                                 BI\NK NATIONAL ASSOCIATION, AS
                                                                 'TRUSTEE FOR R}:SIDENTIAL ASSET
                                                                 SECURITIES CORIIORATION, HOi.{E EQI,'IT}'
                                                                 MOR'I{JACE ASSET'BACKED ['ASS-
                                                                 TTIROIJGI I CER.'I'IFICATES. SERIES 2005.
                                                                 AHL3

                                                                              t,nfi,' llu-t*' -'-
                                                                 Nams:         &vel{c Mor*les

                                                                 Title:_ Corwluw!0-ost$xb---
          STATE OT FLORIDA
          COIjNTY QF PALM B[:.{Ctl

          Thc foregoing insarurncnl rxas acknowledgcd befcrre me     tf,i, I 3    aay   of f\Jove.rnlaar-               201$ by
                Fva$n fr&nralev:              a3
          attorney in fact forNew Fenn Financial,
          llank Hational Association,
                                                         ffi                        :VJ':'ru    fft : :ffi:i'':H'*
                                        Truslee for Rcsidenfirl Asset Securities Corporntion. Honre Equity Mortgoge Asset-
                                         a.s
                                                                                                                          ii 3l"
          llacked Pass-l'hrough Cenificatcs, Serier 2005-Al'1L3, who ir personally known to me or wlro has produced
                                   as identific.stion.

                               Fublio
          Nams ofNotary Public:                Anel Hornorrlge           dh        Hil'ilHf'ffarrbrd'
          Irersonollykno*rr, v/
                                                                         xH mfiHr.ff*'
                          fi calion:-.-:--
          OR Prsduced ldcnti
          Tpe ol ldentifi cetion   Prodtlced:--:*
utsi{'!
ffi                                     PAGH I                                      llerbcn Williams Jr
